Ferguson, Judge
(dissenting) :
I dissent.
I agree with my brothers that the instruction here should not be given. It is patently erroneous and, in my opinion, an improper comment on the quantum of sentence which is to be adjudged on receipt of evidence of previous convictions. I so noted in my dissenting opinion in United States v Slack, 12 USCMA 244, 30 CMR 244. I reiterate those views here but, as in that case, I cannot agree there is no prejudice to the accused,
*620The instruction in question, lifted from paragraph 76a(2), Manual for Courts-Martial, United States, 1951, informs the court members that “Normally, the maximum punishment will be reserved for an offense which is aggravated by its circumstances and the conditions surrounding its occurrence or in case there is evidence of 'previous convictions.” (Emphasis supplied.)
Immediately before the quoted instruction was delivered to the court, evidence of accused’s previous conviction for theft of bicycles, in violation of Uniform Code of Military Justice, Article 121, 10 USC § 921, was introduced. Parenthetically, he was convicted in the instant case of wrongful appropriation of a bicycle and a radio, in violation of the same Article of the Code.
“Normally” refers to the ordinary or usual practice. Webster’s New International Dictionary, 2d ed, page 1665. Thus, the court-martial was informed it was customary to impose the maximum sentence in cases in which evidence of previous convictions was introduced. As this was such a case, the instruction clearly advised the members that, absent some presentation through which the accused raised himself above the ordinary, he should receive that punishment. And the court almost exactly followed the instruction, for it adjudged a punitive discharge, the maximum term of confinement, reduction to the lowest possible grade, and missed the maximum forfeiture per month by only $15.00.
As long ago as United States v Fowle, 7 USCMA 349, 22 CMR 139, this Court condemned the bringing to the attention of the court-martial policy matters regarding what sentence should be imposed. See also United States v Littrice, 3 USCMA 487, 13 CMR 43; United States v Estrada, 7 USCMA 635, 23 CMR 99; and United States v Rinehart, 8 USCMA 402, 24 CMR 212. In United States v Mamaluy, 10 USCMA 102, 27 CMR 176, we expressed doubt that paragraph 76a was of any value even to reviewing authorities and denied the contention there was any “authority for the proposition that the law officer may use the same ingredients in charging the court.” United States v Mamaluy, supra, at page 106. We concluded in that case by pointing out, at page 107:
“. . . Obviously, the difficulty with these instructions is that they pose theories which are not supported by testimony and which operate as a one-way street against the accused. They have an overtone of severity against him which he cannot possibly rebut by any reasonable means. In summation, proper punishment should be determined on the basis of the nature and seriousness of the offense and the character of the offender, not on many variables not susceptible of proof.”
Finally, in United States v Slack, supra, we found the specific instruction before us erroneous. Thereafter, the Court parted on the issue of prejudice. The Chief Judge found no fair risk of its existence on the basis of the other instructions in the case. Judge Latimer, concurring, expressed the belief that the facts of the case — that accused for some four months had been an incorrigible; that his prior sentences had failed to deter his criminal tendencies; his lack of contrition; and the absence of any mitigating or extenuating circumstances — led the court-martial to impose the maximum sentence. He concluded, therefore, the instruction did not influence the punishment. I dissented, and found, where such an instruction is given and the maximum sentence thereafter adjudged, there is at least a fair risk the accused was prejudiced by the injection into the proceedings of an improper policy directive in the guise of an instruction to the court.
The same factors impel me to the conclusion that a fair risk of prejudice is present in the instant case. There is, of course, no way we can examine the mental processes of the fact finders and accurately discover the reasons which impelled them to adjudge a severe sentence. Indeed, if we could, I believe we wopld frequently be surprised as to the matters which they *621take into consideration. Be that as it may, we can only examine an erroneous instruction in the light of the record and the sentence adjudged and inquire whether it might fairly be said that the error was capable of influencing the court in the performance of its duty. Here, I believe we necessarily must come to that conclusion. The court was told the normal practice was to adjudge a maximum sentence when evidence of a previous conviction was introduced. The accused was youthful; he had made full restitution; he presented favorable evidence in mitigation and extenuation; he had indicated contrition by his voluntary and provident plea of guilty; and his offenses- — -wrongful appropriation of a bicycle and a radio — were minor in nature. Yet, the court chose to inflict a severe punishment — to brand him forever with a punitive discharge, adjudge the maximum period of confinement, and impose a forfeiture amounting to $300.00, all for something less than petty larceny.
Under these circumstances, I cannot but conclude that the instruction, bad as it was, played a role in the sentence deliberations. As such, it seems clear a fair risk of prejudice to the accused exists and that he is entitled to reassessment of his sentence on that basis.
Turning to my brothers’ rationale, I note they emphasize the other instructions on sentence which pointed out the court’s independent role and duty to consider all factors presented to it. At no place, however, does that advice dissipate the earlier controlling effect given to the evidence of previous convictions by use of the word “normally” or eliminate the burden placed on the accused by that word to lift himself above the ordinary case and prove to the court he should not receive the maximum penalty.
In like manner, the subsequent diminution of punishment on appeal does not affect the question before us. Both the convening and supervisory authorities approved the sentence as adjudged. Neither reassessed the sentence in light of the error now before us. The board of review affirmed. True, the accused has now been pro-bationally restored to duty, but only after serving the major portion of his sentence, and he remains subject to execution of his discharge until June 9, 1967. Hence, his sentence remains substantially that which was adjudged by the court-martial. Under such circumstances, I cannot believe the Court is correct in finding the erroneous instruction purged of harm to the accused.
In sum then, I remain convinced, as I was in United States v 'Slack, supra, that an improper instruction calling for imposition of a maximum sentence in the event of proof of previous convictions, may fairly be said to have been prejudicial, when the court-martial thereafter implements its injunction. At the least, a reassessment of the punishment below is demanded. Absent that, I would reverse and remand the case for such action.
I would reverse the decision of the board of review.